Citation Nr: 1715202	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for asthma, to include as a medically unexplained multisymptom illness.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Ft. Harrison, Montana, respectively.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is associated with the claims file.

In October 2015, the Board issued a decision denying entitlement to service connection for asthma and entitlement to a TDIU.  That decision also awarded a higher disability rating of 70 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2014 and denied a rating greater than 50 percent for PTSD since October 22, 2014.  The Veteran appealed the Board's October 2015 decision, with respect to the issues of entitlement to service connection for asthma and entitlement to a TDIU only, to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR), vacating that portion of the October 2015 Board decision which denied service connection for asthma and entitlement to a TDIU, and remanding those issues to the Board for compliance with the JMPR.

In March 2017, the Veteran submitted additional evidence in support of his claim in the form of a private medical opinion.  In March 2017, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2016).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The claim for a TDIU has been brought pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for TDIU was reasonably raised by the record as part of the Veteran's claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD). 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the purposes of one 60 percent disability, or one 40 percent disability in combination, the following are considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.

Presently, service connection is in effect for PTSD, rated as 70 percent disabling from January 29, 2010, 100 percent disabling from December 14, 2010, 70 percent disabling from March 1, 2011, 100 percent disabling from January 2, 2013, 70 percent disabling from April 1, 2013, 50 percent disabling from October 22, 2014, 100 percent disabling from October 12, 2016, and 50 percent disabling from December 1, 2016; tinnitus, rated as 10 percent disabling; and a traumatic brain injury (TBI), rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities was 70 percent, effective January 29, 2010; 100 percent, effective December 14, 2010; 70 percent, effective March 1, 2011; 100 percent, effective January 21, 2013; 70 percent, effective April 1, 2013; 80 percent, effective August 26, 2013; 70 percent, effective December 3, 2013; 60 percent, effective October 22, 2014; 100 percent, effective October 12, 2016; and 60 percent, effective December 1, 2016.  The Veteran clearly meets the schedular criteria for the periods of January 29, 2010 through December 13, 2010; March 1, 2011 through January 20, 2013; and April 1, 2013 through October 21, 2014.  However, although the Veteran's PTSD is rated as 40 percent disabling or more, the Veteran's combined rating of 60 percent from October 22, 2014 through October 11, 2016 and from December 1, 2016 does not meet the schedular requirements.  

Nevertheless, because the Veteran's PTSD, tinnitus, and TBI were each incurred "in action", the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a)(4) for the time periods of October 22, 2014 through October 11, 2016 and from December 1, 2016.  38 C.F.R. § 4.16 (a)(4) states that multiple injuries incurred in action will be considered one 60 percent disability for the purposes of a TDIU rating.  A July 2006 rating decision granted service connection for PTSD based upon the Veteran's combat stressors, noting his receipt of a Combat Action Ribbon.  A December 2012 rating decision awarded service connection for a TBI based upon an injury which occurred during a friendly fire incident in combat.  A January 2014 rating decision granted service connection for tinnitus incurred due to acoustic noise exposure from friendly fire in combat.  Thus, in light of 38 C.F.R. § 4.16 (a)(4), the Board finds that the Veteran's PTSD, tinnitus, and TBI should be considered one 60 percent disability from October 22, 2014 through October 11, 2016 and from December 1, 2016.  Accordingly, the Veteran meets the 38 C.F.R. § 4.16(a) schedular requirement for the entirety of the appeal.

Further, the evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

During his June 2015 hearing before the Board, the Veteran testified that he was unemployed and had not worked since 2008.  In his March 2013 TDIU application, the Veteran reported that he last worked as a file clerk.  He indicated that he was a high school graduate with two years of college but no other education or training.  He testified that VA vocational rehabilitation specialists determined him to be unemployable.

A July 2010 vocational rehabilitation / compensated work therapy note indicates that the Veteran was capable of and interested in competitive employment.  Records show that he was discharged from the program because he was moving out of state to Montana to relocate near family.

During a February 2011 VA examination, the Veteran reported that he worked as a truck driver for four years before returning to school.  Thereafter, he worked for a church in management, but had difficulty being around others noting that he had "trust issues."  After three years with the church, he started his own landscaping business which he operated for five years.  He noted that he closed his landscaping business due to increased problems interacting with others.  After that, he held several short-term jobs.  He indicated that he attempted vocational rehabilitation, but did not do well in classes due to his difficulty interacting with others.  His last job was at a VA records center in 2008, which he left after three months.  He described difficulty trusting others, including authority figures.  He noted that, in 2005 when he closed his landscaping business, he was experiencing increased intrusive thoughts and was more easily overwhelmed by minor stress which caused him to close his business.  The examiner opined that the Veteran's PTSD caused reduced occupational and social reliability and productivity.  The examiner explained that, while the Veteran was intellectually capable as reflected by his educational history and manner of presentation, he may occasionally have difficulty understanding, remembering, and carrying out detailed instructions.  He was, however, capable of completing simple tasks in a timely manner without the need for a great deal of supervision.  Nevertheless, working would be variable due to fatigue because of nonrestorative sleep as well as reduced stress tolerance.  The examiner concluded that the Veteran would be limited to work that did not require him to make decisions, set goals, respond to numerous changes in the workplace, required no more than brief and superficial interactions with coworkers and supervisors, and required no interaction with the general public.

At a November 2012 VA examination, the examiner noted that the Veteran appeared to be capable of completing simple tasks in a timely manner without the need for a great deal of supervision.  He noted that the Veteran's nonrestorative sleep would affect his activities in the workplace.  The examiner also indicated that the Veteran had a reduced stress tolerance, as reflected by his easy irritability and tendency to withdraw under the impact of minor stress.  Thus, the examiner concluded that the Veteran would be limited to work that did not require him to make decisions, set goals, or respond to numerous changes in the workplace.  Since his concentration was limited, the examiner noted that the Veteran would be limited to work that required no more than brief and superficial interactions with coworkers and supervisors, and no interaction with the general public.  The examiner stated that the Veteran did not appear to be totally socially isolated or secluded, and that his judgment, insight, and abstract reasoning did not appear to be significantly problematic.  The examiner also noted that the Veteran's reported alcohol abuse appeared to be well-controlled.

An April 2014 VA opinion from an audiologist states that the Veteran's tinnitus would not preclude sedentary or non-sedentary tasks such as sitting, standing, walking, holding, bending, lifting, carrying, driving, operating machinery, communicating, remembering, following instructions, using judgment, showing insight, thinking abstractly, adapting to changes or stress, concentrating, or interacting or communicating with coworkers or customers.  The examiner indicated that there was no evidence that the Veteran's tinnitus caused any functional impairment and the Veteran's hearing was found to be normal under VA criteria.  Further, work activities such as the ones described above were noted to occupy a person's attention and reduce aggravation of tinnitus.

Another April 2014 VA opinion reflects that the Veteran's TBI residuals, including headaches, did not affect the Veteran's ability to perform the sedentary tasks associated with employment.  The examiner noted that, during a December 2013 examination, the Veteran was able to lift two pounds repetitively for 15 minutes before resting; was able to sit for 45 minutes before resting; and was able to stand for 15 minutes before resting for at least two hours per day.  Additionally, the examiner noted that a November 2013 VA treatment record noted that the Veteran seemed to be stable and did not have any chest pain, palpitations, dyspnea, or dizziness.  The examiner reported that there was no objective clinical medical evidence of any functional loss and/or functional impairment concerning the Veteran's residuals of a TBI documented in a review of his medical records.

In October 2014, a VA PTSD examiner concluded that the Veteran was intellectually capable and should be able to understand, remember, and carry out simple directions.  The Veteran was noted to have occasional problems with intrusive thoughts, but his concentration was adequate for the timely completion of simple work duties without the need for inordinate supervision.  The Veteran was noted to be able to do his best work where he needed only brief and superficial contact with others in order to minimize distractions.  The Veteran had reduced stress tolerance suggesting that he would need low stress work where he did not make numerous decisions or respond to frequent changes.  His abstract reasoning, judgment, and insight appeared to be fairly intact.  While the Veteran was limited to low stress work, it did not appear that he was precluded from all types of employment due to his PTSD.

Of particular note, the evidence shows three instances during the period on appeal when the Veteran was hospitalized for more than 21 days due to his PTSD symptoms.  Specifically, he has been awarded a 100 percent disability rating due to hospitalization over 21 days for PTSD in December 2010 through February 2010; from January 2013 through February 2013; and from October 2016 through November 2016.

In a February 2017 private opinion, R.B., M.S., C.R.C. opined that the Veteran's service-connected disabilities rendered him unable to secure and follow substantially gainful employment.  She reviewed the evidence in the Veteran's claims file and conducted a vocational interview of the Veteran.  She explained that his employability was primarily affected by his PTSD, but that his TBI and tinnitus also impacted employability.  She noted that the Veteran was a "very isolated and depressed man who is suffering with symptoms from posttraumatic stress disorder that have significantly worsened over time affecting him socially, vocationally, and educationally."  She further noted that his landscaping business failed in 2005 due to his PTSD symptoms, and that his employment attempt in 2008 was not maintained more than six weeks due to PTSD symptoms.  She indicated that his TBI residuals and tinnitus "only further preclude [him] from securing and following a substantially gainful employment."  She noted that the Veteran's symptoms rendered him incapable of performing any work and that he was missing numerous days of work, often isolating and not showing up for days on end.  Even sedentary work would not be possible because the Veteran had no transferrable skills for sedentary work and because his symptoms render him extremely unreliable.  

The Board finds the February 2017 private opinion regarding the Veteran's employability to be probative, as it was prepared by a vocational expert and was made with consideration of the evidence in the claims file as well as an interview of the Veteran.  Additionally, it is the only opinion of record which considered the impact of all of the Veteran's service-connected disabilities upon his unemployability.  In that regard, although there are VA opinions which suggest that the Veteran may be able to engage in sedentary work, these opinions were not rendered based upon consideration of the impact of all service-connected disabilities.  Further, the VA opinions discussing the impact of the Veteran's PTSD upon his employability describe only limited work that does not require him to make decisions, set goals, respond to numerous changes in the workplace, required no more than brief and superficial interactions with coworkers and supervisors, and required no interaction with the general public.  With consideration of the Veteran's education and experience, it is unclear what type of employment the Veteran might engage in with these restrictions which would be substantially gainful.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a) and the positive opinion of record, the Veteran's three hospitalizations over 21 days due to PTSD symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for asthma.  He alleges that his asthma is directly related to service, and may have been caused by exposure to excessive smoke in the Burgan Oil Fields during his service in Southwest Asia during Operation Desert Storm.  Through the JMPR, the Veteran now alleges that service connection may also be granted based upon his status as a Persian Gulf veteran, as his asthma may also be a part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317 (2016).  During his June 2015 hearing before the Board, the Veteran testified that he was treated for respiratory illness during service, and was prescribed an inhaler.  The Veteran's service treatment records confirm that, in June 1989, he complained of a dry cough and shortness of breath and was prescribed an Alupent inhaler for his symptoms.  The diagnosis at that time was rule out bronchitis.

In March 2012, the Veteran was afforded a VA examination addressing the etiology of his asthma.  After reviewing the claims file, the VA examiner opined that the Veteran's asthma was not incurred in or caused by his exposure to high sulfur oil fires and smoke while serving in Southwest Asia.  The examiner explained that the Veteran's service treatment records were silent for evidence of asthma or asthma-like symptoms during or immediately following the exposure in February 1991.  Additionally, the Veteran denied asthma in his December 1991 separation examination.  

While the Board finds the March 2012 VA examination to be adequate as to whether the Veteran's asthma is related to his in-service exposure to high sulfur oil fires and smoke in February 1991, the VA examiner did not provide an opinion as to whether the Veteran's asthma may otherwise be related to service aside from the exposure to high sulfur oil fires and smoke in February 1991.  In that regard, the Board notes the evidence in the service treatment records that the Veteran experienced dry cough with shortness of breath and was prescribed an Alupent inhaler in June 1989.  Additionally, the Veteran has provided testimony that his asthma symptoms started during service and have been continuous since service discharge.  With regard to the Veteran's testimony, the Board observes that the Veteran was awarded a Combat Action Ribbon for his service.  Under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Accordingly, a new VA examination should be provided to determine whether the Veteran's asthma is related to these in-service symptoms, and whether the in-service symptoms may have been an early manifestation of his later diagnosed asthma.

Additionally, the Veteran also now alleges that service connection is warranted on a presumptive basis under 38 C.F.R. § 3.317, as he is a Persian Gulf veteran and his respiratory disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  This theory has not been developed by the RO, and the RO must consider this theory of entitlement in the first instance.  Accordingly, both the VA examiner and the RO should address whether service connection may be established for an undiagnosed illness or a medically unexplained multisymptom illness evidenced by signs or symptoms involving the upper or lower respiratory system based on his Gulf War service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a new VA examination to assess the etiology of his asthma.  The examiner should diagnose any disability or disabilities that would cause the symptoms of shortness of breath, low oxygen levels, coughing and wheezing, fatigue following exercise, and feeling flushed and looking red.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements and testimony, the examiner should address the following:

For any diagnosed condition, the examiner is asked to opine whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's disability was caused by or incurred during service, to include whether it first manifested during service.  The examiner is asked to specifically address the evidence in the service treatment records dated in June 1989 showing treatment for shortness of breath and dry cough and the prescription for an Alupent inhaler as well as the Veteran's testimony regarding continuous symptoms since service. 

As the Veteran served in Southwest Asia during the Persian Gulf War, the VA examiner should also provide an opinion as to whether the Veteran's respiratory symptoms may be a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or part of a medically unexplained multisymptom illness (e.g., signs or symptoms involving the upper or lower respiratory system) based on his service.  

A complete rationale for all opinions must be provided.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

2.  After completing the above actions and any additional development indicated, the RO must readjudicate the claim on appeal.  In reviewing the case, the RO must specifically address whether service-connection is warranted for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


